Robert J. Ponzini, Esq. Village Attorney, North Tarrytown
You have asked whether a village may establish a fee for an application for the issuance or amendment of a pistol license. This fee would be in addition to fees already established under the provisions of the Penal Law.
State law establishes the procedure for the issuance, renewal and revocation of licenses to carry pistols and revolvers (Penal Law, §400.00). The statute provides eligibility criteria for issuance of licenses and renewals and specifies the types of licenses to be issued (id., § 400.00[1], [2]). The licensing officers are defined as are the required contents of applications for licenses (id., § 400.00[3]). The grounds and procedure for license revocation are set forth (id., § 400.00[11]).
Applications for these licenses are required to be made to the licensing officer in the city or county where the applicant resides, is principally employed or has his principal place of business (id., § 400.00[3]). In the case of a license as a gunsmith or dealer in firearms, the application is made to the licensing officer where the business is located (ibid.). The fees for licenses to carry firearms and for amendments thereto are established by law (id., § 400.00[14]). In the City of New York and in Nassau County, the city council and the board of supervisors, respectively, are to fix the fee for such a license (ibid.).). Elsewhere in the State, the license fee to possess a firearm is not less than $3.00 nor more than $10.00 as determined by the legislative body of the county (ibid.). This subdivision also sets forth the fees for amendments to licenses and for the issuance of licenses to gunsmiths or dealers in firearms.
Thus, there is extensive State regulation of the licensing of firearms. Section 400.00 specifically provides that any license issued under its provisions is to be valid "notwithstanding the provisions of any local law or ordinance" (id., § 400.00[6]). In a previous opinion of this office we construed this language and found that section 400.00 is the exclusive procedure for the issuing of licenses to carry firearms.
  "We believe that in light of the extensive State regulation of the licensing of pistols and revolvers, the nature of the subject matter being regulated, and the lack of any real distinction between any particular locality and other parts of the State regarding the regulated activity, this language should be construed to mean that section 400.00 is the exclusive procedure for issuance of the licenses authorized by the section (People v DeJesus et al., 54 N.Y.2d 465 [1981]; Wholesale Laundry Bd. of Trade v City of New York, 17 A.D.2d 327 [1st Dept, 1962], affd on op below 12 N.Y.2d 998 [1963]; 1974 Op Atty Gen [Inf] 254). The control of firearms to protect life and property is a matter of concern to all localities of the State, and we believe that section 400.00
of the Penal Law was designed as the exclusive means to regulate licensing on a State-wide basis to protect the public health, safety and welfare. Local regulation of the licensing of pistols and revolvers is precluded except to the extent that it is specifically authorized" (1982 Op Atty Gen [Inf] 92).
We conclude that section 400.00 of the Penal Law is the exclusive procedure for the issuance of licenses to carry firearms. A village may not require that an additional fee be paid by an applicant for a license to carry a firearm.